Citation Nr: 0627058	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
claimed as a residual of radiation exposure.

2.  Entitlement to service connection for a testicle 
disorder.

3.  Entitlement to service connection for residuals of a 
sciatic nerve injury.

4.  Entitlement to service connection for residuals of a 
fracture of the second right toe.

5.  Entitlement to service connection for disc disease, 
claimed as a residual of spinal anesthesia.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO found that new and material 
evidence adequate to reopen veteran's previously denied claim 
of entitlement to service connection for an eye disorder due 
to radiation exposure had not been received.  The RO also 
denied entitlement to service connection for a testicle 
disorder, residuals of a fracture of the right foot, 
residuals of a fracture of the right second toe, residuals of 
a sciatic nerve injury, and disc disease claimed as a 
residual of spinal anesthesia.  In a decision dated in July 
2004, the Board found that new and material evidence had been 
received adequate to reopen the claim for an eye disorder due 
to radiation exposure, and then remanded all of the issues 
for additional development.  While on remand, the veteran's 
previously missing service medical records (SMRs) and service 
records were received, and the RO granted service connection 
for residuals of a fracture of the right foot; that issue is 
no longer on appeal to the Board.  

The veteran testified at a hearing before another member of 
the Board in March 2004 in connection with his appeal.  VA 
regulations require that the Board Member who conducts a 
hearing shall participate in making the final determination 
of the claim.  38 C.F.R. § 20.707 (2005).  The Veterans Law 
Judge who presided over the veteran's hearing is no longer 
employed by the Board.  The veteran was apprised of this in 
correspondence dated in April 2006, and offered another 
hearing before a new Veterans Law Judge who would then decide 
this case.  The veteran responded that he did not want an 
additional hearing.


FINDINGS OF FACT

1.  The veteran was present at atmospheric nuclear testing in 
1956.

2.  The veteran's bilateral cataracts are not shown to be 
related to service or an incident of service origin, to 
include any inservice exposure to ionizing radiation that 
occurred.

3.  The veteran does not have a testicle disorder that is 
related to his military service.

4.  The veteran does not have residuals of a sciatic nerve 
injury that are related to his military service.

5.  The veteran does not have residuals of a fracture of the 
second right toe that are related to his military service.

6.  The veteran does not have disc disease, claimed as a 
residual of spinal anesthesia, that is related to his 
military service.




CONCLUSIONS OF LAW

1.  The veteran does not have an eye disorder, bilateral 
cataracts, that is the result of disease or injury incurred 
in or aggravated during active military service, nor is it 
shown to be secondary to radiation exposure  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.311, 4.3 (2005).

2.  The veteran does not have a testicle disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303, 3.304, 4.3.

3.  The veteran does not have residuals of a sciatic nerve 
injury that are the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 4.3.

4.  The veteran does not have residuals of a fracture of the 
second right toe that are the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 4.3.

5.  The veteran does not have disc disease, claimed as a 
residual of spinal anesthesia, that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304, 4.3.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background
 
The veteran's service medical records (SMRs) show no 
complaints or treatment related to his eyes.  The veteran 
underwent cataract surgery on both eyes in April and June 
2002.  A July 2003 letter from the Defense Threat Reduction 
Agency (DTRA) to the veteran confirmed his participation in 
atmospheric nuclear testing conducted in 1956.  The veteran 
contends that his cataracts are a result of his exposure to 
radiation from atmospheric nuclear testing conducted in 1956.  

The veteran's service medical records (SMRs) show that he was 
involved as a passenger in two motor vehicle accidents while 
in service, both of which occurred in private vehicles off 
base.  The first was in April 1957.  The veteran was 
initially admitted to a civilian hospital, and was 
subsequently transferred to a military hospital.  A military 
treatment record indicates that the veteran had a broken toe.  
The second accident occurred in June 1957, and the veteran 
was admitted to the military hospital on his base at Langley, 
Virginia.  

X-ray examination the day of the second accident showed the 
veteran suffered a simple fracture at the distal end of the 
third metatarsal of the right foot, with slight lateral 
deviation of distal fragments.  There appeared to be some 
impaction.  There were no other findings.  The veteran's cast 
was removed three weeks later.  A follow-up note a week after 
that, on the one-month anniversary of the second accident, 
noted that healing was progressing satisfactorily, and that 
no further treatment was planned.    

When he filed his claim of service connection for sciatic 
nerve injury, the veteran averred that he had been seen for 
this several times during active duty, including having 
surgery.  There is no mention in the veteran's SMRs of any 
complaints or treatment related to his back or sciatic nerve, 
including as related to either motor vehicle accident.  There 
is no mention in the SMRs of any related surgery.  The 
veteran underwent surgery for an inguinal hernia in service 
in October 1956, but there was no report of a spinal, nor was 
there any complication reported.  The veteran was reported to 
have been freely ambulatory from the first post-operative 
day.

There are no entries in the veteran's SMRs related to 
treatment for any testicular disease, disorder, or injury.  
At the veteran's hearing he testified that, on return from 
overseas, he underwent surgery at Langley for an enlarged 
left testicle.  The veteran's SMRs show he underwent surgery 
at Langley in October 1956 for a left inguinal hernia, but 
show no treatment and no surgery related to his testicles.  

On the veteran's report of medical history completed in the 
course of his end-of-service examination, he reported the 
fracture of his right foot, the left herniorrhaphy, and 
occasional headaches since his April automobile accident.  
The clinical evaluation reported no abnormalities related to 
his feet, back, sciatic nerve, or testicles.  The veteran's 
visual acuity was reported as 20/200 right, and 20/100 left, 
uncorrected, corrected to 20/50 right and left; no other 
reference was made to the eyes.  

Of record is an April 2004 letter from the veteran's VA 
optometrist, V.D., OD.  Dr. D. summarized the veteran's 
treatment history as regards his bilateral cataracts, 
including two surgeries.  He noted that, while it is possible 
that radiation exposure could cause cataracts, he wrote that 
he was unable to provide an opinion that the veteran's 
radiation exposure caused his cataracts.  

Of record is a September 2005 dose estimate prepared by the 
DTRA based on the veteran's level of participation in 
atmospheric testing, as concurred in by him, and his film 
badge dosimeter recordings.  Also of record is a September 
2005 Advisory Opinion from VA's Chief Public Health and 
Environmental Hazards Officer.  Using the veteran's radiation 
dose estimate provided by the DTRA, and the medical 
literature regarding cataracts as related to radiation 
exposure, the medical opinion was that it is unlikely that 
the veteran's bilateral cataracts could be attributed to 
exposure to ionizing radiation in service.  

Of record are treatment and other records provided by the 
Social Security Administration (SSA).  They show that the 
veteran was involved in another motor vehicle accident in 
October 1989, and that he developed neck pain and low back 
pain immediately after the accident.  In a March 1990 
treatment report, the veteran described continued low back 
pain with intermittent radiation down either lower extremity, 
with the pain tending to radiate along the posterior aspect 
of the left thigh much more frequently.  In a letter from the 
veteran's attorney to SSA, disability was alleged since 
October 18, 1989, the date of the accident.   



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, disability which is 
proximately due to or the result of a service-connected 
disease or injury is considered service-connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a) (2005).  
It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

A. Eye disorder

The veteran seeks entitlement to service connection for an 
eye disorder, bilateral cataracts, claimed as residuals of 
exposure to ionizing radiation.  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following: (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does 
not provide presumptive service connection for radiogenic 
diseases, but only outlines a procedure to be followed for 
adjudication purposes.  Medical opinions are ultimately the 
criteria upon which service connection rests under this 
regulation.

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non- malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires 
that breast cancer or skin cancer become manifest 5 years or 
more after exposure. 38 C.F.R. § 3.311(b)(5).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

In the present case, while the appellant is a radiation-
exposed veteran as he participated in Operation REDWING in 
1956, a disease listed in 38 C.F.R. § 3.309(d)(2) has not 
been manifested.  Cataracts are not among the diseases listed 
in 38 C.F.R. § 3.309(d)(2).  Thus, service connection is not 
warranted on a radiation presumptive basis.

Nevertheless, as noted above, under the provisions of 38 
C.F.R. § 3.311, a veteran who was exposed to ionizing 
radiation during active duty service and who develops a 
radiogenic disease, such as posterior subcapsular cataracts, 
can establish service connection if the medical evidence of 
record shows an etiological relationship between such 
exposure and the radiogenic disease.  In this regard, the 
Board notes that VA operation reports indicate that the 
veteran had a nuclear sclerotic cataract and a cortical 
cataract in the left eye, but it is not clear what type of 
right eye cataract or cataracts were present.  Therefore, the 
Board will consider the right eye cataract as though it was a 
posterior subcapsular cataract.  In this regard, after the 
Defense Threat Reduction Agency prepared a radiation dose 
assessment, the Director, Compensation and Pension Service 
requested from the Under Secretary for Health an opinion 
concerning the likelihood that the veteran's bilateral 
cataracts resulted from exposure to radiation in service.  
The Chief Public Health and Environmental Hazards Officer 
concluded in a September 2005 report that it was unlikely 
that the veteran's bilateral cataracts can be attributed to 
exposure to ionizing radiation in service.  The only other 
medical evidence which even remotely addresses this issue is 
the April 2004 opinion from the veteran's VA optometrist, Dr. 
D.  He indicated that while radiation exposure is certainly a 
possible causative agent for cataracts and it was a 
possibility that his reported radiation exposure could have 
contributed to his cataracts, a definitive diagnosis was not 
possible.  Thus, this opinion does no more than express a 
possibility.  According to this opinion, it is as likely that 
radiation exposure was a causative agent for the veteran's 
cataracts as it is unlikely that such exposure was a 
causative agent.  The RO nevertheless submitted the claim for 
review by the Under Secretary for Benefits who, in turn, 
sought the Advisory Opinion noted above.  That opinion 
determined that it is unlikely that the veteran's cataracts 
could be attributed to exposure to ionizing radiation in 
service.  

The Board finds that there is medical evidence of current eye 
disabilities, bilateral cataracts, and has determined that 
there is also evidence of exposure to what has been 
characterized as a low dose of ionizing radiation while 
participating in atmospheric nuclear weapons testing while in 
service.  There is, however, no medical evidence of a nexus 
between the current disability and the in-service exposure to 
radiation.  As noted, the September 2005 Advisory Opinion 
determined that it is unlikely that the veteran's bilateral 
cataracts could be attributed to exposure to ionizing 
radiation in service, and that opinion is unchallenged by any 
competent medical evidence of record.  The veteran has 
offered nothing more than his personal opinion that his 
cataracts resulted from his exposure to ionizing radiation in 
service.  The Board recognizes the sincerity of the 
appellant's belief in the merits of his claim; however, 
unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992); cf. Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

There is no evidence of an eye disorder, cataracts, having 
become manifested in service, or that it was caused by any 
disability that was manifested in service or is otherwise 
related thereto.

The Board finds that absent medical evidence supporting the 
argued causal nexus between the veteran's eye disorder, 
cataracts, and active service, the Board is not able to find 
that the veteran's cataracts are the result of his active 
service.  Likewise, the evidence does not reflect that the 
veteran's cataracts are due to any radiation exposure during 
service.

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for an eye disorder, 
bilateral cataracts, as the direct result of his active 
service or radiation exposure during active service.  The 
benefit sought on appeal is, accordingly, denied.

B.  Testicle disorder

Here, there is no evidence of a current testicular disorder.  
VA treatment records show the veteran has been treated for 
erectile dysfunction, but not for a testicular disorder.  
Moreover, notwithstanding the veteran's testimony at his 
hearing before a member of the Board that he had surgery on 
his left testicle while in service, his SMRs show no such 
surgery.  The veteran contended at his hearing that he was 
treated for erectile dysfunction immediately after service, 
but that the treating physician was now dead.  

The veteran's SMRs and the report of his end-of-service 
examination record that he had a left herniorrhaphy while in 
service, but do not report any surgery related to his 
testicles.  Further, while the veteran's current medical 
treatment records show treatment for erectile dysfunction, 
there is no medical evidence of record of any relationship 
between that dysfunction and any testicular disease or 
disorder.  In sum, there is no evidence of in-service 
incurrence or aggravation of an injury or disease, no 
evidence of continuity of treatment after service, and no 
evidence of a current testicular disability.  Without medical 
evidence of a current disability, the analysis ends, and 
service connection must be denied.  See Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997).  

C.  Sciatic nerve residuals; disc disease

The veteran's SMRs show no complaint or treatment related to 
his back or sciatic nerve.  The records related to his two 
in-service motor vehicle accidents show only injuries of the 
right foot.  There is also no continuity of back complaints 
following military service.  The veteran averred that he was 
treated by a private physician for back-related complaints, 
but queries to his office resulted in a response that they no 
longer had any related records.  

The first evidence of record showing complaints and treatment 
related to the veteran's back and potentially to sciatic 
nerve involvement did not appear until immediately after his 
motor vehicle accident in October 1989, more that three 
decades after service.  Thus, while the record contains 
medical evidence of a current back disability with complaints 
of sciatic involvement, the evidence also shows that there 
were no related complaints or treatment while in service.  
The preponderance of evidence shows that these complaints did 
not arise until immediately after his 1989 motor vehicle 
accident.  Accordingly, service connection for residuals of a 
sciatic nerve injury or disc disease is denied.

D.  Second right toe

The veteran's SMRs show his right foot was injured in a motor 
vehicle accident while in service.  At his hearing, the 
veteran identified the private hospital to which he was 
initially taken following the first of two accidents.  That 
hospital was contacted and asked to provide any related 
medical records.  The hospital responded that the patient 
could not be identified, and that there was no record of 
admission to the hospital.  X-ray examination at the military 
hospital on the day of the second accident showed that the 
veteran suffered a simple fracture at the distal end of the 
third metatarsal of the right foot.  There were no other 
findings.  

The medical evidence of record thus shows that the veteran's 
in-service injury to the right foot was to the third 
metatarsal, not to the second toe.  Further, there is no 
medical evidence of record of any residuals of injury to the 
second right toe, nor any complaints or treatment related to 
the second right toe.  As noted, the veteran was granted 
service connection for residuals of the fracture of the third 
metatarsal.  Without medical evidence of a current second 
right toe disability, the analysis ends, and service 
connection must be denied.  See Degmetich, supra.  

III.  Conclusions

While the veteran contends that his cataracts are a result of 
his in-service exposure to radiation from nuclear test 
explosions, and that his other claimed disabilities are 
etiologically related to his military service, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his claimed disabilities.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran does not have cataracts, a testicle disorder, 
residuals of a sciatic nerve injury, residuals of a fracture 
of the second right toe, or disc disease that are traceable 
to his active military service.



IV.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was first apprised of VA's 
duties to both notify and assist in correspondence dated in 
June 2002, and in additional correspondence dated in August 
2002 and August 2004.  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for his claimed 
disabilities, including specifically as due to radiation 
exposure, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and two supplemental 
statements of the case (SSOCs) reporting the results of its 
reviews, and the text of the relevant portions of the VA 
regulations.    

Additionally, while the notifications did not include the 
criteria for a rating for the service connection claims or 
for award of effective dates, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), those issues are not now 
before the Board.  Consequently, a remand of these service 
connection questions is not necessary.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and obtained the 
Advisory Opinion discussed above in support of these claims.  
As noted, some private treatment records were unavailable, 
either because the treating physician was deceased, or, as is 
likely, because records of treatment nearly 50 years ago are 
no longer held by the provider.  In a December 2004 
correspondence from the veteran, he informed the RO that he 
had no additional evidence to submit.  VA has no duty to 
inform or assist that was unmet.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an eye disorder, 
bilateral cataracts, claimed as a residual of radiation 
exposure, is denied.

Entitlement to service connection for a testicle disorder is 
denied.

Entitlement to service connection for residuals of a sciatic 
nerve injury is denied.

Entitlement to service connection for residuals of a fracture 
of the second right toe is denied.

Entitlement to service connection for disc disease, claimed 
as a residual of spinal anesthesia is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


